Case 1:18-cv-00819-LPS Document 84 Filed 06/26/20 Page 1 of 2 PageID #: 1135




                                                                           919 North Market Street, Suite 990
                                                                           Wilmington, DE 19801-3036
 Geoffrey G. Grivner                                                       T 302 552 4200
 302 552 4207                                                              F 302 552 4295
 geoffrey.grivner@bipc.com




                                           June 26, 2020

VIA CM/ECF

The Honorable Leonard P. Stark
Chief U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

        Re: Xcoal Energy & Resources v. Bluestone Energy Sales Corporation, et al.,
            Case No. 18-819-LPS

Dear Chief Judge Stark:

         The parties have met and conferred and submit this joint status report pursuant to your Oral
Order of earlier this week (D.I. 83). The parties appreciate the opportunity extended to them to
provide input.
         With respect to the specific issue raised concerning possible conversion of the bench trial
in this matter scheduled to begin on August 25th, the parties view conversion to a partial-remote
bench trial, as outlined in the Oral Order, to be appropriate and with each side in its discretion
permitted to have a limited number of lawyers/party representatives present in the courtroom and
to call one of its witnesses to testify in person in the courtroom if such individuals could safely do
so at the time of trial.
         As to status more generally, the parties report as a matter of information that they are
scheduled to resubmit by next Tuesday, June 30th, their prior Proposed Final Pretrial Order in
accordance with Your Honor’s February 21, 2020 Stipulation and Order Rescheduling Trial (D.I.
78).

        Thank you.
                                                      Sincerely yours,

                                                      /s/ Geoffrey G. Grivner

                                                      Geoffrey G. Grivner (#4711)
GGG/
cc:  All Counsel of Record via ECF
     Jason E. Pepe, Esq.
Case 1:18-cv-00819-LPS Document 84 Filed 06/26/20 Page 2 of 2 PageID #: 1136




June 26, 2020
Page - 2 -


      John A. Sensing, Esq.
      Jennifer Penberthy Buckley, Esq.
      Kevin P. Lucas, Esq.
      Daniel Garfinkel, Esq.
